DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/21 has been entered.

Claim Objections
Claim 2 is objected to because of the following informalities:  
The limitation, “a first display region operable to provide light pulses to a payment device that are representative of payment-related information.”  It is not as clear as it can be that light pulses are representative of payment-related information.  One may interpret that a payment device is representative of payment-related information, instead of that light pulses are representative of payment-related information
It can be made clearer by the following amendment: “a first display region operable to provide light pulses to a payment device, wherein the light pulses are representative of payment-related information.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 5, 7-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (US 6118490 A) in view of Nemirofsky (US 5907350 A).
Re Claim 2: Moore discloses a display screen (14 in fig 1A) provided on a device (10 in fig 1A) comprising: 
a first display region (15 in fig 1A) operable to provide light pulses to another device (23 in figs 1B & 2A) that are representative of information, and
a second display region (14 excluding 15 in fig. 1A) that does not provide any information to said another device.
However, Moore does not disclose that the device is a payment device and information is payment related.
First embodiment of Nemirofsky however discloses that the device is a payment device and information is payment related (col 11 line 27+: The process described above uses photo and data detector 70 to decode light from the TV screen containing benefit or value data such as, money, discounts, value,...,   col 11 line 34+: After capturing benefits or values from the television broadcast, the card holder may go the store to take advantage of the benefits or values,  col 11 line 51+: As the card is waved over the scanner each individual bar code is read.  This procedure is followed for each benefit or value to be redeemed.).

Re Claim 3: Moore modified by first embodiment of Nemirofsky discloses the display screen of claim 2, wherein said first display region is a television display region (10 in fig 1A).
Re Claim 5: Moore modified by first embodiment of Nemirofsky discloses display screen of claim 2, wherein said first display region is card shaped (14 in fig 1A: As a card can have a variety of shapes, the limitation, “card shaped” does not limit the shape of said first display region to a particular shape, such as a rectangular shape.).
Re Claim 7: Moore modified by first embodiment of Nemirofsky discloses the display screen of claim 2, wherein said first display region is operable to communicate information.
However, Moore modified by first embodiment of Nemirofsky does not disclose information representative of an encryption scheme.
Second embodiment of Nemirofsky however discloses information representative of an encryption scheme (col 6 lines 59+: “The data integrity is preserved by using the commonly accepted computer data transmission and encryption technologies Parity and Cyclic Redundancy Checks (CRC) insure that the data is properly received.” Col 9 lines 24: “security device 24 containing encryption keys and algorithms.”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of second embodiment of Nemirofsky in the system of Moore 
Re Claim 8: Moore modified by first embodiment of Nemirofsky discloses the display screen of claim 2, said second display region is operable to display images not including said light pulses during said provision of said light pulses to said payment device (col 3 line 49: “primary visual images” col 3 lines 54-56: These primary visual images are displayed over most or all of screen 14 other than in an optical transmitter display screen portion, 15, of screen 14).
Re Claim 9: Moore modified by first embodiment of Nemirofsky discloses the display screen of claim 2, wherein said second display screen is operable to display one of a television show and a commercial (col 3 line 49-55: Television receiver 10 is assumed to be displaying primary visual images on screen 14… provided by some data source such as a broadcast transmitter... These primary visual images are displayed over most or all of screen 14 other than in an optical transmitter display screen portion, 15)
Re Claim 10: Moore modified by first embodiment of Nemirofsky discloses the display screen of claim 2, wherein said first display region is operable to communicate information via light pulses visible to a user (col 3 lines 64+: shown as radiating a relatively high intensity electromagnetic radiation in FIG. 1A in the visible spectrum by being shown in white.).
Re Claim 11: Moore modified by first embodiment of Nemirofsky discloses the display screen of claim 2, wherein said light pulses representative of said payment related information include information.

Third embodiment of Nemirofsky however discloses information to communicate to a reader (col 3 lines 61; “imbedded light signal data code which contains product discount information,” col 11 line 36: “card coupon”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of third embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky for the purpose of enabling a user to redeem benefits such as a coupon at a venue (Nemirofsky: col 3 ll 53+: This stored data can be displayed and read by a terminal at a benefit redemption venue, among which can be mass merchandisers, supermarkets and department stores.).
Re Claim 13: Moore modified by first embodiment of Nemirofsky discloses the display screen of claim 2, wherein said first display region is operable to communicate data via light pulses.
Moore modified by first embodiment of Nemirofsky however does not disclose that the data is a coupon code and a time.
Fourth embodiment of Nemirofsky however discloses that the data is a coupon code and a time (col 4 line 21+: discount rate signal in the form of a bar code, col 4 line 28: “the specific time period is carried by authorization signal and imputed into the smart card along with the product identification/discount rate data.”, col 8 lines 40: “The signal is then passed to the microprocessor for further qualification as to timing and phase criteria.  This signal is utilized to synchronize to the video timing of the light.”).

Re Claim 14: Moore discloses a method of communicating information, the method comprising: 
emitting light from a first portion (15 in fig 1A) of a display screen (14 in fig 1A) to communicate information (col 3 lines 56-65), wherein an area of said first portion is less than an area of said display screen (fig 1A: the area of display screen portion 15 in fig 1A is less than the area of screen 14 in fig 1A); and 
receiving said light by a light sensor (20 in figs 2A) of a device (23 in figs 1B & 2A).
Moore however does not disclose that the device is a payment device.
First embodiment of Nemirofsky however discloses a payment device (col 11 line 27+: The process described above uses photo and data detector 70 to decode light from the TV screen containing benefit or value data such as, money, discounts, value,...,   col 11 line 34+: After capturing benefits or values from the television broadcast, the card holder may go the store to take advantage of the benefits or values,  col 11 line 51+: As the card is waved over the scanner each individual bar code is read.  This procedure is followed for each benefit or value to be redeemed.).

Re Claim 15: Moore modified by first embodiment of Nemirofsky discloses the method of claim 14, further comprising: 
displaying a payment device alignment symbol in the first portion of the display screen (col 4 lines 7+: The use of annular ring portion 16 in a constantly darkened condition provides assistance in positioning a photodetector, 20.).
Re Claim 16: Moore modified by first embodiment of Nemirofsky discloses the method of claim 14.
However, Moore modified by first embodiment of Nemirofsky does not disclose that emitting light includes emitting light to communicate information usable by said payment device to change an encryption scheme.
Fifth embodiment of Nemirofsky however discloses emitting light includes emitting light to communicate information usable by a payment device to change an encryption scheme (col 6 lines 59: “The data integrity is preserved by using the commonly accepted computer data transmission and encryption technologies Parity and Cyclic Redundancy Checks (CRC) insure that the data is properly received.” Col 9 lines 24: “security device 24 containing encryption keys and algorithms.”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of fifth embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky for the purpose of preserving the integrity of the communicated data (Nemirofsky: col 6 lines 59+:).

However, Moore modified by first embodiment of Nemirofsky does not disclose that the information is indicative of a coupon.
Sixth embodiment of Nemirofsky however discloses that the information is indicative of a coupon (col 3 lines 61: “imbedded light signal data code which contains product discount information,” col 11 line 36: “card coupon”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of sixth embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky for the purpose of providing a user with a benefit such as a coupon that can be redeemed at a venue (Nemirofsky: col 3 ll 53+: This stored data can be displayed and read by a terminal at a benefit redemption venue, among which can be mass merchandisers, supermarkets and department stores.).
Re Claim 18: Moore modified by first embodiment of Nemirofsky discloses the method of claim 14, further comprising: 
displaying, during the emitting light, one of a television show and a commercial in a second portion of the display screen (col 3 line 49-55: Television receiver 10 is assumed to be displaying primary visual images on screen 14… provided by some data source such as a broadcast transmitter...), the second portion not communicating the information (col 3 lines 54-56: “These primary visual images are displayed over most or all of screen 14 other than in an optical transmitter display screen portion, 15, of screen 14”).

displaying a payment device alignment symbol and a border (col 4 lines 7+: The use of annular ring portion 16 in a constantly darkened condition provides assistance in positioning a photodetector, 20.) in the first portion of the display screen; and 
displaying one of a television show, a commercial and a webpage in a second portion of the display screen (col 3 line 49-55: Television receiver 10 is assumed to be displaying primary visual images on screen 14… provided by some data source such as a broadcast transmitter... These primary visual images are displayed over most or all of screen 14 other than in an optical transmitter display screen portion, 15), wherein the emitting light includes emitting light pulses to communicate information.
Moore modified by first embodiment of Nemirofsky however does not disclose that the information is indicative of a coupon.
Sixth embodiment of Nemirofsky however discloses that the information is indicative of a coupon (col 3 lines 61; “imbedded light signal data code which contains product discount information,” col 11 line 36: “card coupon”).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of sixth embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky for the purpose of motivating viewers to become purchasers by providing viewers with benefits such as a coupon that can be redeemed at a venue (Nemirofsky: col 3 ll 53+: This stored data can be displayed and read by a terminal at a benefit redemption venue, among which can be mass merchandisers, supermarkets and department stores.).

Moore modified by first embodiment of Nemirofsky however does not disclose that providing said light pulses is based on user input information received from one or more interfaces on said payment device.
Seventh embodiment of Nemirofsky however discloses that providing said light pulses is based on user input information received from one or more interfaces on said payment device (col 6 lines 24: The customer may press the "activate" button, col 13 line 17: The customer could press the "activate" button 82 on the TV Card 300).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of seventh embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky for the purpose of being able to initiate, by the payment device user, transmission of the payment information to the payment device.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (US 6118490 A) modified by Nemirofsky (US 5907350 A) in view of Lagard (US 5721908 A).
Re Claim 4: Moore modified by first embodiment of Nemirofsky discloses the display screen of claim 2 including said first display region (col 14 lines 33+:”computer screens connected to various data base systems.”).
Moore modified by first embodiment of Nemirofsky however does not disclose that the display region is a webpage display region.

Therefore, it would be obvious to a person of ordinary skill in the art to incorporate Lagard’s teaching in the system of Moore modified by first embodiment of Nemirofsky for the purpose of promoting user-friendliness and user-interaction by incorporating web based graphics interface.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (US 6118490 A) modified by Nemirofsky (US 5907350 A) in view of NAKAMURA (JP 2008165650 A).
Re Claim 6: Moore modified by first embodiment of Nemirofsky discloses the display screen of claim 2, wherein said first display region is operable to display an alignment symbol (col 4 lines 7+: The use of annular ring portion 16 in a constantly darkened condition provides assistance in positioning a photodetector, 20.).
Moore modified by first embodiment of Nemirofsky however does not disclose that the alignment symbol is a card alignment symbol.
NAKAMURA discloses an alignment symbol that is a card alignment symbol (NOVELTY: … A display controller controls display of guide mark on display region (26) while positioning the card in the apparatus.).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate NAKAMURA’s teaching in the system of Moore modified by first embodiment of Nemirofsky for the purpose of enabling a user to easily align a card on a display region.
Claims 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (US 6118490 A) modified by Nemirofsky (US 5907350 A) in view of Francini (US 4701601 A).
Re Claim 12: Moore modified by first embodiment of Nemirofsky discloses the display screen of claim 2, wherein said light pulses are representative of said payment related information.
However, Moore modified by first embodiment of Nemirofsky does not disclose that said payment related information include a coupon code communicable to a reader.
Eighth embodiment of Nemirofsky however discloses that said payment related information include a coupon code communicable to a reader (col 4 line 21+: discount rate signal in the form of a bar code).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate the teaching of eighth embodiment of Nemirofsky in the system of Moore modified by first embodiment of Nemirofsky for the purpose of enabling a user to redeem a benefit such as a coupon at a venue (Nemirofsky: col 3 ll 53+: This stored data can be displayed and read by a terminal at a benefit redemption venue, among which can be mass merchandisers, supermarkets and department stores.).
Moore modified by first and eighth embodiments of Nemirofsky however does not disclose communicating by a magnetic emulator.
Francini however discloses communicating by a magnetic emulator (col 7 lines 14+ “the user would first select and press one of these specific keys, causing the microprocessor to access the corresponding data representative of the magnetic stripe information associated with the selected card.”  Col 7 lines 64+ “Where a send button is 
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate Francini’s teaching in the system of Moore modified by first and eighth embodiments of Nemirofsky for the purpose of enabling a smart card to communicate with a legacy magnetic stripe reader.

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moore (US 6118490 A) modified by Nemirofsky (US 5907350 A) in view of Matheny (US 7840975 B2).
Re Claim 19: Moore modified by first embodiment of Nemirofsky discloses the method of claim 14, further comprising: displaying content in a second portion of the display screen. 
Moore modified by first embodiment of Nemirofsky however does not disclose displaying webpage.
Matheny however discloses displaying webpage (fig 1, col 1 lines 28-35).
Therefore, it would be obvious to a person of ordinary skill in the art to incorporate Matheny’s teaching in the system of Moore modified by first embodiment of Nemirofsky for the purpose of providing interactive access to WWW from a TV set.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that ‘because Moore is a quiz device, Moore cannot be a payment device,’ “device of Moore only receives information,” “Moore does not disclose that system 23 includes, for example, a display or is capable of storing coupons,” and “As repeatedly argued, Moore cannot perform the function pointed to by the Examiner.”
The function that the applicant insists that Moore cannot perform is payment.  Then what process steps and/or capabilities are involved in payment?  Applicant’s claim however does NOT further define, elaborate, or specify ‘payment’ to answer that question.  Thus, payment is simply and nothing more than ‘the action or process of paying someone or something or of being paid.’  Because the applicant’s claim does not further limit payment to be comprised of specific process steps and/or specific capabilities, a reference cannot be considered incapable of performing payment simply because the reference is not capable of performing the specific process steps and/or does not have the specific capabilities that the applicant does NOT even claim.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/TAE W KIM/Examiner, Art Unit 2887

/THIEN M LE/Primary Examiner, Art Unit 2887